OPINION — AG — (1) NO VACANCY IS CREATED IN THE MEMBERSHIP OF A BOARD OF EDUCATION WHEN A MEMBER OF SAID BOARD MOVES TO ANOTHER WARD; HE BECOMES A DE FACTO MEMBER OF SAID BOARD; THE BOARD OF EDUCATION CANNOT DECLARE A VACANCY AND APPOINT ANOTHER TO THE OFFICE; SUCH A MEMBER CAN BE REMOVED BY AN APPROPRIATE ACTION IN DISTRICT COURT; ONCE REMOVED THE BOARD OF EDUCATION MAY FILL THE VACANCY BY APPOINTMENT. IF NO ACTION IN QUO WARRANTO IS INSTIGATED TO REMOVE A DE FACTO BOARD MEMBER HE SERVES OUT HIS TERM HAS SUCH DE FACTO OFFICER. (2) IF NO ONE FILES FROM THE WARD WHERE THE VACANCY EXISTS THE BOARD OF EDUCATION SHOULD PROCEED TO FILL SUCH VACANCY BY APPOINTMENT OF SOME QUALIFIED ELECTOR IN THAT WARD. CITE: 12 O.S. 1961 1532 [12-1532], 70 O.S. 1961, 4-1 [70-4-1], 70 O.S. 1961, 4-7 [70-4-7], 70 O.S. 1961, 4-10 [70-4-10], 11 O.S. 1961 571 [11-571] (W. J. MONROE) ** SEE: OPINION NO. 70-102 (1970) **